PER CURIAM.
In this Workers’ Compensation case, the referee awarded claimant compensation equal to 160 degrees for 50 percent unscheduled low back disability and 6.75 degrees for 5 percent loss of the left foot. The Workers’ Compensation Board modified the opinion of the referee, awarding claimant compensation for permanent total disability. The insurer appeals, arguing that claimant has not proved permanent total disability. We agree.
We conclude that claimant is entitled to an award of compensation equal to 224 degrees, for 70 percent unscheduled low back disability, and 6.75 degrees for 5 percent loss of the left foot. See Hoag v. Duraflake, 37 Or App 103, 585 P2d 1149, rev den (1978).
Affirmed as modified.